Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. (Brooklyn City Railroad Co. v. Whalen, 191 App. Div. 737; affd., 229 N. Y. 570.) The town board of the town of Huntington was without power to rescind the resolution of June 27, 1919, making the provisions of section 26 of the Transportation Corporations Law* applicable to the town, and the resolution of April 11, 1924, attempting to rescind the previous resolution was a nullity. The operation by defendant of buses in competition with plaintiff’s railroad without obtaining from the Public Service Commission a certificate of convenience and necessity was, therefore, illegal, and plaintiff is entitled to an injunction restraining such operation. Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur. Settle order on notice.

 Added by Laws of 1915, chap. 667, as amd. by Laws of 1919, chap. 307.— [Rep.